UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period :	January 1, 2013 — December 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: As 2014 gets under way, signs point to a more widespread economic recovery around the world. We are encouraged by the improvement that the larger developed economies are showing in key areas such as unemployment, housing, and manufacturing. Some storm clouds also have cleared. It is no longer a guessing game as to when the U.S. Federal Reserve will begin reducing its stimulative bond-buying program. And the looming threat of another federal government shutdown is easing. Moreover, the embattled 17-nation eurozone, which just a year ago appeared to teeter on the verge of financial collapse, seems to be emerging from recession. At the same time, Japan is pursuing structural policies seeking to reverse its deflationary spiral, while China is working toward instituting important domestic reforms to support sustainable growth. In 2013, U.S. stocks, as measured by the S&P 500 Index, soared more than 30%, posting their best year since 1997. Equities may continue to benefit from better business conditions, but it is worth remembering that advances of such magnitude are rare. For fixed-income investors, rising Treasury yields may continue to pose a challenge requiring a different set of strategies than those that were common during the years of falling rates. To help you pursue your financial goals in this environment, Putnam offers fresh thinking and a commitment to fundamental research, active investing, and risk management strategies. Your financial advisor also can help guide you toward your investment goals, while taking into account your time horizon and tolerance for risk. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who has retired from the Board of Trustees, for her 20 years of dedicated service. Performance summary (as of 12/31/13) Investment objective Long-term growth of capital Net asset value December 31, 2013 Class IA: $23.55 Class IB: $23.39 Total return at net asset value (as of 12/31/13) Class IA shares* Class IB shares* Russell 2500 Index 1 year 34.33% 34.10% 36.80% 5 years 174.82 171.63 167.69 Annualized 22.41 22.12 21.77 10 years 144.92 138.92 154.84 Annualized 9.37 9.10 9.81 Life 219.02 210.72 254.99 Annualized 11.49 11.21 12.61 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: May 1, 2003. Russell 2500 Index is an unmanaged index of 2,500 small and midsize companies in the Russell 3000 Index. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Putnam VT Capital Opportunities Fund 1 Report from your fund’s manager It was a very strong year for U.S. equities. How did small- and mid-cap stocks fare for the 12 months ended December 31, 2013? Smaller-capitalization stocks did even better than the broader U.S. stock market. The Russell 2500 Index, a proxy for the performance of small- and mid-cap U.S. stocks, recorded a gain of nearly 37% for the year, compared with the 32.39% rise of the blue-chip S&P 500 Index. The equity markets climbed a wall of worry over the past year, their fortunes rising and falling on concerns about global economic growth, Federal Reserve monetary policy, and the ongoing fiscal policy debate being waged in the U.S. Congress. Underlying these sometimes unsettling forces, however, the U.S. economy showed incremental growth, albeit still somewhat slow versus other periods of economic recovery. The eurozone also began to slowly emerge from its liquidity problems; Japan’s new government began to steer that nation’s economy toward growth; and despite some continuing weakness in the growth prospects of the emerging markets, China still managed to post a gain for the year. Small and midsize companies generally tend to perform worse than larger companies during periods of economic contraction, but they often rebound more quickly than larger organizations when economic conditions begin to improve. Such was the case in 2013, especially in the United States. As the U.S. economy showed signs of gathering strength, smaller companies were the first to catch the wave. Also of note, the growth was broadly based, as all 10 of the industry sectors represented in the Russell 2500 Index posted double-digit gains. How did the fund perform during the past year? The fund registered a strong absolute gain for the year, with solid double-digit advances from our holdings across all industry sectors except for telecommunication services, where we had no exposure. In spite of its strong absolute performance, however, the fund slightly underperformed its Russell 2500 Index benchmark, mostly as a result of inopportune security selection in the consumer discretionary, health-care, and information technology sectors. Conversely, the fund gained back some of that relative underperformance from favorable sector allocations and, more particularly, from individual stock picks in the financials sector, where stocks rebounded, in part, due to the favorable prospects of a rising interest-rate environment. Which holdings were the biggest contributors to and detractors from performance relative to the benchmark? The fund’s top five contributors to relative performance were positions in which we had strong conviction and, thus, we gave the fund greater exposure to these positions, compared with the benchmark. The best relative performance came from our position in a low-cost, U.S.-based airline carrier. Next was a U.S.-based biopharmaceuticals firm, and the third best performer was a professional services consulting firm, also based in the UnitedStates. On the downside, our three biggest detractors were stocks in which we also had established overweights but which, unfortunately, did not perform as we had hoped. Most disappointing was the fund’s position in a U.S. engineering and construction firm that is dedicated to the energy sector. Also detracting were our stakes in a national chain of women’s clothing boutiques and a U.S.-based clinical testing laboratory. What is your outlook as we head into 2014? We expect the slowly improving global economic recovery to continue. As I mentioned, we believe there are signs that many countries in Europe have stabilized or are improving. Over time, the global recovery may help U.S. companies expand exports, providing more traction to the economic recovery. In our view, the portfolio is positioned for this scenario, and we have increased exposure to consumer discretionary and technology companies, where our research seeks to uncover the best valuation opportunities. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Your fund’s managers Portfolio Manager Joseph P. Joseph joined Putnam in 1994 and has been in the investment industry since 1987. In addition to Joe, your fund’s portfolio managers are Randy J. Farina, CFA
